The opinion of the court was delivered by
Taft, J.
The question in this case is whether the deed of Ephraim C. Parks to Daniel Pike conveyed a fee in the land occupied as a mill yard. The description in the deed is as follows: “A certain mill site, situated in Concord, described as follows : It being a certain piece or parcel of land now occupied by a saw-mill, or on which a saw-mill now stands, situated a few feet below the grist-mill, * * * meaning to convey the land on which the saw-mill now .stands, together with the mill thereon situate, with the privilege of occupying land in front of said mill and below the same, not interfering or obstructing the right of way to the flour-mill, sufficient for a timber yard adjacent to said saw-mill.”
It is evident from the language used that the grantor intended to convey an interest in the mill and site, differing from the interest conveyed in the land used as a mill yard. In the one case he conveyed the land, in the other the privilege of occupying the land. If he was to convey a like interest in both pieces, why were the words “privilege of occupying ” inserted? The words, in the connection in which they are used in the deed, merely grant an easement, a right to occupy the yard in front of the mill, in connection with the mill. They are plain, unambiguous, and we construe them as granting an easement only in the mill yard.
Judgment reversed, and judgment for plaintiff.